DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Duncan on 5 November 2021.

The application has been amended as follows: 

Replace Claim 6 with: “The method of Claim 5, wherein said pressurized working fluid is supplied in at least one pressurizable an expansible chamber, said at least one pressurizable an expansible chamber being provided between said fixed portion and said at least one movable portion.”

at least one pressurizable an expansible chamber is delimited by a flexible membrane.”

Replace Claim 8 with: “The method of claim 7, wherein said flexible membrane is cut after checking said adhesion of said mass of solid propellant to said at least one movable portion and/or any defects so as to make said at least one pressurizable an expansible chamber communicate with an outer environment and with a cavity inside said mass of solid propellant.”

Replace Claim 10 with: “A solid-propellant rocket engine comprising a casing extending along an axis and said casing having two annular end portions opposite to each other along said axis, wherein a heat protection is arranged to coat an inner surface of said casing and said heat protection delimits a housing configured so as to contain a mass of solid propellant, said heat protection including a coating portion comprising a fixed portion and at least one movable portion, said fixed portion coating at least one of said two annular end portions, said at least one movable portion, having a face that defines an area of said housing and said face is adapted to adhere to said mass of solid propellant and said at least one movable portion is movable between a back position and a forward position, said at least one movable portion being closer to said fixed portion, in said back position and said at least one movable portion being more distant from said fixed portion in said forward position, the solid-propellant rocket engine comprising: 
a thrust device, configured to exert, on said at least one movable portion, in a test phase before an ignition device is installed, a thrust directed from said fixed 

Replace Claim 19 with: “A system comprising:
a solid-propellant rocket engine comprising a casing extending along an axis and said casing having two annular end portions opposite to each other along said axis, wherein a heat protection is arranged to coat an inner surface of said casing and said heat protection delimits a housing configured to contain a mass of solid propellant, said heat protection including a coating portion, said coating portion comprising a fixed portion and at least one movable portion, said fixed portion coating at least one of said two annular end portions, said at least one movable portion having a face defining an area of said housing and said face being configured to adhere to said mass of solid propellant and said at least one movable portion being movable between a back position and a forward position, said at least one movable portion being closer to said fixed portion in said back position and said at least one movable portion being more distant from said fixed portion in said forward position, said solid-propellant rocket engine further comprising a thrust device, configured so as to exert, on said movable portion, in a test phase  before an ignition device is installed, a thrust directed from said fixed portion towards said housing and to move said at least one movable portion to said forward position; and
a source of pressurized fluid configured to be connected to said thrust device of said solid-propellant rocket engine.”

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 

Beboux (U.S. 4,803,038) shows a solid-propellant rocket engine (Figure 1) comprising a mass of solid propellant (11), a casing (10) extending along an axis and said casing comprising two annular end portions opposite to each other along said axis (Figure 1 – the casing has two annular end portions opposite each other along a horizontal axis) and a heat protection (12) arranged to coat an inner surface of said casing (Figure 1 – the heat protection coats in the inside of the casing) and said heat protection delimiting a housing containing said mass of solid propellant (Figure 1 – the heat protection defines a housing for the propellant), said heat protection including a coating portion comprising a fixed portion (22) and at least one movable portion (21), said fixed portion coating at least one of said two annular end portions (Figure 1 – the fixed portion coats the left annular end portion), said at least one movable portion having a face that adheres to said mass of solid propellant (Figure 1 – the movable portion is adhered to the mass of propellant) and said at least one movable portion is movable between a back position and a forward position (Figures 1 and 2 - Column 1, Lines 15-19, Lines 40-47 – the movable portion is movable between two position a forward and back position), said at least one movable portion being closer to said fixed portion in said back position (Figures 1 and 2 - Column 1, Lines 15-19, Lines 40-47 – the space has a closed/back position where the movable portion is closer to the fixed portion) and said at least one movable portion being more distant from said fixed portion in said forward position (Figures 1 and 2 - Column 1, Lines 15-19, Lines 40-47 – the space has an open/forward position where the movable portion is further from the fixed portion). Beboux does not teach a method comprising the steps: moving at least one movable portion to a forward position by exerting, on the movable portion, a thrust oriented from a fixed portion towards a mass of solid propellant, checking adhesion of said mass of solid propellant to said at least one movable portion and/or any defects after moving said at least one movable portion to said forward position.

Thompson (U.S. Patent No. 5,289,723) teaches a test method for testing a solid propellant rocket (Figures 3 and 4) comprising the steps: moving at least one movable portion (Figures 3 and 4 – the portion, 62, is a moveable portion of the test specimen that is moved as shown in Figure 4) to a forward position by exerting, on the movable portion, a thrust oriented from a fixed portion towards a mass of solid propellant (Figures 3 and 4 – a force is applied on the movable portion in a direction from a fixed portion, 38, towards a solid propellant mass, 64, as shown in Figure 4 to move it to a forward position as shown in Figure 4), checking adhesion of said mass of solid propellant to said at least one movable portion and/or any defects after moving said at least one movable portion to said forward position (Column 7, Lines 54-60 – the adhesion and presences of defects are visually checked during the test and therefore after the movable portion is in said forward position) but does not show the method steps being used on the specific structure of the a solid-propellant rocket engine.  

White (U.S. Patent No. 4,149,404) teach a solid rocket motor, 10, containing a solid propellant mass, 34, that tests the rocket motor by applying pressure within the case (Column 2, Lines 33-51 – the test method includes steps of pressurizing the case until rupture) but does not teach moving at least one movable portion to a forward position by exerting, on the movable portion, a thrust oriented from a fixed portion towards a mass of solid propellant, checking adhesion of said mass of solid propellant to said at least one movable portion and/or any defects after moving said at least one movable portion to said forward position.

Claims 2-9 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “a thrust device, configured to exert, on said at least one movable portion, in a test phase before an ignition device is installed, a thrust directed from said fixed portion towards said housing and, to move said at least one movable portion to said forward position” along with the remaining limitations of Claim 10 are not taught or fairly suggested in the prior art of record. 

Beboux teaches the structure of the solid rocket engine as discussed above but does not teach a thrust device, configured to exert, on said at least one movable portion, in a test phase before an ignition device is installed, a thrust directed from said fixed portion towards said housing and, to move said at least one movable portion to said forward position.

Thompson teaches a method of testing a solid propellant rocket engine that includes applying a thrust directed from said fixed portion towards said housing and, to move said at least one movable portion to said forward position, as discussed above but does not teach a thrust device, configured to exert, on said at least one movable portion, in a test phase before an ignition device is installed, a thrust directed from said fixed portion towards said housing and, to move said at least one movable portion to said forward position. Even further Hull teaches the thrust is applied to a test specimen and not the specific structure of the rocket engine.

White teaches a method of testing a solid propellant rocket engine that pressurizes a case, as discussed above but does not teach a thrust device, configured to exert, on said at least one movable portion, in a test phase before an ignition device is installed, a thrust directed from said fixed portion towards said housing and, to move said at least one movable portion to said forward position.

Claims 11-18 and 20 depend from Claim 10 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claim 19 includes a similar limitation and therefore similar subject matter as described above for Claim 10 and is allowable for the same reasons as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is 272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request  at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRT/             Examiner, Art Unit 3741    /TODD E MANAHAN/                                                            Supervisory Patent Examiner, Art Unit 3741